DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 1/7/21:
Claims 10 and 13 - 26 are pending in the application.  
Claims 1 – 9 are cancelled.  





Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks, filed 1/7/21, with respect to the claims at issue have been fully considered and are persuasive.  
Allowable Subject Matter

Claims 10 and 13 - 26 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 10, the prior art of record does not teach or suggest a method of reducing wear as claimed.  

The closest prior art of record is believed to be US 20090092827 to Robinson, John hereinafter “Robinson”.  Robinson is directed to polymeric materials which define a coating on a substrate and reducing wear on the coating [0001].  

Robinson teaches the use of PEKK (polyetherketoneketone) in Example 11l.  Robinson does not teach or suggest the method of reducing wear comprising operating PEKK at a temperature of 130 – 180C.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

PAS										1/15/21
/PETER A SALAMON/Primary Examiner, Art Unit 1765